SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 24, 2011 CITIZENS COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 001-33003 20-5120010 (Commission File Number) (I.R.S. Employer I.D. Number) 2174 EastRidge Center, Eau Claire, Wisconsin (Address of Principal Executive Offices) (Zip Code) 715-836-9994 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07.Submission of Matters to a Vote of Security Holders. The Annual Meeting of Stockholders of Citizens Community Bancorp, Inc. (the "Company") was held on February 24, 2011.A total of 5,113,258 shares of common stock were eligible to vote at the annual meeting.The matters voted on at the annual meeting were as follows: 1.Election of Directors: The following individuals were nominated for election to the Board of Directors for a term of three years expiring at the 2014 annual meeting of stockholders. Name Votes For Votes Withheld Broker Non-Votes Richard McHugh Thomas C. Kempen The nominations were made by the Board of Directors and no other nominations were made by any stockholder. The nominees had currently been members of the Board of Directors at the date of the Annual Meeting. The terms of the following directors continued after the meeting: Brian R. Schilling, David B. Westgate and Timothy A. Nettesheim. 2.Selection of Auditors: The stockholders voted to ratify the appointment by the Company's Audit Committee of Baker Tilly Virchow Krause, LLP as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2011. Votes For Votes Against Abstentions Broker Non-Votes 3.Advisory (non-binding) vote on the executive compensation of the Company's named executive officers: The stockholders voted in favor of the compensation of the Company's named executive officers as disclosed in the proxy statement for the 2011 Annual Meeting of Stockholders. Votes For Votes Against Abstentions Broker Non-Votes 2 4.Advisory (non-binding) vote on the frequency of the advisory vote on the executive compensation of the Company's named executive officers: The stockholders voted to recommend that the Company include an advisory vote on the compensation of the Company's named executive officers pursuant to the rules of the Securities and Exchange Commission every three years. One Year Two Years Three Years Abstentions Broker Non-Votes 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS COMMUNITY BANCORP, INC. Date:March 1, 2011 BY /s/ Edward H. Schaefer Edward H. Schaefer, Chief Executive Officer 4
